DETAILED ACTION
	The following action is in response to the election filed for application 16/567,298 on November 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	One lines 3-4, the limitation of “the radially inwardly extending flange of the second component” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art (referred to as APA henceforth) in the Disclosure (see Figs. 1-2 and , 
wherein the axially extending interior tool socket includes a circumferentially spaced apart plurality of axial grooves (Fig. 2).  With regard to claim 5, APA teaches the assembly, further comprising: an anti-rotation washer 20 having an annular body with an internal tab 23 extending radially inwardly and an external tab 21 extending radially outwardly; the distal end of the nut including an inward anti-rotation slot 24 engaging the internal tab of the anti-rotation washer in the assembled position; and the second component including an outward 22 anti-rotation slot engaging the external tab of the anti-rotation washer in the assembled position.  With regard to claim 11, APA teaches the assembly, wherein: a proximal surface of the radially inwardly extending shoulder 18 of the first component abuts the radially outwardly extending flange 17 of the nut in the assembled position; and wherein a distal surface of the connector end of the first .    

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan ‘298.  With regard to claim 1, Sheridan teaches an assembly comprising: a nut 76 having a cylindrical body with a helically threaded external surface, an axially extending interior tool socket, and a radially outwardly extending flange at a proximal end of the cylindrical body (Fig. 3); a first component 78 including a hollow cylindrical tube with a connector end having a radially inwardly extending shoulder 94, the radially inwardly extending shoulder abutting the radially outwardly extending flange of the nut in an assembled position (Fig. 4); and a second component 98 including a helically threaded internal surface matching the helically threaded external surface of the nut, and an annular mounting surface abutting the connector end of the first component in the assembled position (Fig. 4).  With regard to claim 11, Sheridan teaches 
the assembly wherein: a proximal surface of the radially inwardly extending shoulder 94 of the first component abuts the radially outwardly extending flange 96 of the nut in the assembled position; and wherein a distal surface of the connector end of the first component abuts an annular mounting surface of the second component 98 in the assembled position (Fig. 4).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA as applied to claim 5 above, and further in view of Zollman ‘227.  With regard to claim 8, APA teaches the assembly wherein the distal end of the nut includes an outward anti-rotation slot 22.  However, APA lacks the teaching of a circumferentially spaced apart plurality of inward anti-rotation slots.  Zollman teaches as similar assembly comprising a nut 20 with external threads 23; a second component 30 with internal threads 33, and an anti-rotation washer 10 comprising a plurality of internal tabs 12 and a plurality of external tabs 11, said internal tabs engaging a plurality of circumferentially spaced inward anti-rotation slots 21 on said nut; and said external tabs engaging a plurality of circumferentially spaced outward anti-rotation slots 32 in said second component 30.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify APA to employ a plurality of inward anti-rotation slots and internal tabs in further view of Zollman in order to more evenly distribute the forces among multiple tabs and slots in order to reduce wear.  With regard to claim 9, APA teaches the assembly, wherein the second component includes a circumferentially spaced apart plurality of outward anti-rotation slots 22.  With regard to claim 10, APA teaches the assembly, wherein the anti-rotation washer includes the internal tabs 23 extending radially inwardly, but lacks the specific teaching of a circumferentially spaced apart plurality of internal tabs extending radially inwardly a .  
Allowable Subject Matter
Claims 6-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the assembly as claimed, and particularly
wherein the second component includes an annular washer seat recess matching the annular body of the anti-rotation washer and wherein the outward anti-rotation slot extends radially from the annular washer seat recess and including the remaining structure of claim 6.  The present invention also particularly includes the assembly, wherein: the connector end of the first 
	Please Note:  If claim 14 was amended to include all the structural limitations of claims 13 or 17, then claim 14 could be rejoindered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Desjardins ‘’802 and ‘964 have been cited to show similar propeller shaft and carrier connections (Figs. 2 and 3a, respectively).  It can be shown, however, that both lack the teaching of the carrier having internal threads and matching external threads on a nut that has a flange that abuts against a shoulder of said propeller shaft.
Wesling ‘189 has been cited to show a nut 71 with external threads that abuts against a first component 65, and a second component 51 with matching internal threads that abuts the first component.









FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 8, 2021